Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

MIGUEL D. LOPEZ MORALES,          :
               Plaintiff          :
v.                                :
                                  :
LYNCH’S CLEANING SERVICE, INC., :
alias, and SHAWN G. LYNCH, alias, :
                  Defendants      :

                                         COMPLAINT

                                   I.   Introductory Statement

        1.      This action is brought by Plaintiff Miguel D. Lopez Morales (“Plaintiff”) against

his former employers, Lynch Cleaning Service, Inc., alias, and Shawn G. Lynch, alias, seeking

compensatory, liquidated, and punitive damages, civil penalties, counsel fees, costs and other

equitable relief arising out of violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et. seq. and the Rhode Island Payment of Wages Act (“RIPWA”), R.I. Gen. Laws § 28-12-1,

et. seq. and § 28-14-1, et. seq.

                                         II.     Parties

        2.      Plaintiff Miguel D. Lopez Morales is a resident of the City of Central Falls,

County of Providence and State of Rhode Island.

        3.      Defendant Lynch’s Cleaning Service, Inc., alias (“Defendant Lynch’s Cleaning”),

is a domestic corporation duly incorporated under the laws of the State of Rhode Island with a

principal place of business located at 25 Starline Way, #7, City of Cranston, County of

Providence, and State of Rhode Island. On information and belief, Defendant Lynch’s Cleaning

also does business in the State of Rhode Island under the fictitious name of “Lynch’s Cleaning

and Restoration Service, Inc.”




                                          Page 1 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 2 of 12 PageID #: 2




       4.      Defendant Shawn G. Lynch, alias (“Defendant Lynch”) is the President and sole

(or principal) owner of Defendant Lynch’s Cleaning and, on information and belief, a resident of

the City of Cranston, County of Providence, and State of Rhode Island.

       5.      At all relevant times, Defendant Lynch’s Cleaning and Defendant Lynch

werejointly and severally Plaintiff’s “employer” within the meaning of the FLSA and RIPWA.

       6.      As used herein, the term “Defendants” refers to all Defendants collectively, unless

otherwise indicated expressly or by context.

                                       III.      Jurisdiction

       7.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367, 2201 and 2202.

                                           IV.      Venue

       8.      Venue is proper in this Court insofar as, on information and belief, Defendants

reside or may be found in the District of Rhode Island in compliance with the requirements set

forth in 28 U.S.C. § 1391. Venue is also proper because all of the acts and/or omissions giving

rise to the claims herein occurred in the District of Rhode Island.

                                      V.        Material Facts

                                       Defendants’ Liability

       9.      At all relevant times, Defendant Lynch’s Cleaning was a cleaning and restoration

service business providing said services to various clients.

       10.     At all relevant times, Defendants Lynch’s Cleaning and Lynch conducted business

in the State of Rhode Island through the provision of cleaning services out of 25 Starline Way,

#7, Cranston Rhode Island and served clients within the State of Rhode Island.

       11.     At all relevant times, Plaintiff was “engaged in commerce or in the production of

goods for commerce” within the meaning of, inter alia, 29 U.S.C. §§ 203 (b), (i)-(j), 206(a), and

207(a), in his capacity as a full time cleaner employed by Defendants.

                                              Page 2 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 3 of 12 PageID #: 3




       12.     At all relevant times, Defendant Lynch’s Cleaning was an “enterprise engaged in

commerce or in the production of goods for commerce” within the meaning of, inter alia, 29

U.S.C. §§ 203(s).

           Plaintiff’s Work for Defendants and Misclassification as a 1099 Contractor

       13.     From on or about a date in 2012 through on or about May 8, 2020 Defendants

employed Plaintiff as a cleaner predominantly in Providence County, Rhode Island.

       14.     Defendants classified Plaintiff as an independent contractor and not an employee.

       15.     Plaintiff primary performed janitorial and house cleaning work as well as some

interior restoration and demolition work as his only duties for Defendants.

       16.     Defendants paid Plaintiff the same hourly rate no matter what work he did or how

many hours he worked in a given work week.

       17.     Plaintiff was never asked or allowed to exercise any independent judgment or

discretion whatsoever regarding any aspect of his work or any aspect of his job and Defendants

never afforded Plaintiff any independent judgment or discretion whatsoever regarding any matter

of significance.

       18.     Plaintiff worked at the sites he was told, at the times he was told, and did the jobs

he was told under the supervision of Defendants and their agents including supervisor Carlos

Pereira.

       19.     Throughout the course of his employment with Defendants, Plaintiff reported to

and was supervised by all Defendants.

       20.     Plaintiff had no control over the days and/or times that Defendants assigned him

to work.

       21.     At all relevant times, Defendants established Plaintiff’s work schedule.

       22.     Defendants had the ability to adjust Plaintiff’s work schedule without Plaintiff’s

                                           Page 3 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 4 of 12 PageID #: 4




approval and/or input.

       23.     Defendants provided Plaintiff with all the materials and tools he used to perform

the work they assigned him.

       24.     Defendants never shared nor offered to share with Plaintiff business-related

profits derived Lynch’s Cleaning Services.

       25.     As a cleaner and laborer, Plaintiff’s job did not require extensive skill, initiative,

training, nor expertise.

       26.     Defendant Lynch’s Cleaning Service’s cleaners and laborers are integral and

essential to Defendant Lynch’s Cleaning Service’s success and profitability in that all of its

revenue is derived solely from payment for the completion of work done by cleaners and

laborers.

       27.     Defendants had the ability to, and actually did, fire Plaintiff.

       28.     Further confirming Defendants’ contemporaneous understanding that Plaintiff was

Defendants’ statutory “employee” and not an “independent contractor”,             Defendants never

provided Plaintiff a 1099 annual payment report as required by 26 U.S.C. § 6041 for payments of

$600 or more to independent contractors, but instead paid Plaintiff on a “cash basis.”

                              Defendants’ Failure to Pay Overtime

       29.     At all relevant times, Plaintiff was a non-exempt employee entitled to payment of

wages for all hours worked and for overtime wages as defined under applicable law.

       30.     Plaintiff began working for Defendants in 2012.

       31.     Defendants assigned Plaintiff the starting hourly rate of $11 per hour.

       32.     After Defendants employed Plaintiff for two (2) years, Defendants then increased

Plaintiff’s hourly rate by $1 to $12 per hour on or about 2014.




                                            Page 4 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 5 of 12 PageID #: 5




        33.      After Defendants employed Plaintiff for three (3) additional years, Defendants

then increased Plaintiff’s hourly rate by $1 to $13 per hour on or about 2017.

        34.      Defendants paid Plaintiff the same hourly rate no matter what work he did or how

many hours he worked in a given work week nor with any respect to days of the week or

holidays.

        35.      Defendants routinely required Plaintiff to work more than forty (40) hours in a

given work week, a demand which Plaintiff had no say over, but Defendants failed to pay him

one and one-half times their regular rate of pay for the hours worked weekly in excess of forty

(40).

        36.      At all relevant times throughout Plaintiff’s employment, Defendants required

Plaintiff to work ten (10) hours each day Monday through Friday. On average, Defendants

required Plaintiff to work fifty (50) hours per week.

        37.      In the course of each year of Plaintiff’s employment, Defendants required

Plaintiff to work eight (8) or more hours on more than ten (10) Saturdays.           On average,

Defendants required Plaintiff to more than eighty (80) annual Saturday overtime hours of work.

        38.      In the course of each year of Plaintiff’s employment, Defendants required

Plaintiff to work eight (8) or more hours on more than five (5) Sundays. On average, Defendants

required Plaintiff to more than forty (40) annual Sunday overtime hours of work.

        39.      Accordingly, in the three years prior to the filing of this Complaint, Defendants

required Plaintiff to work and knew that Plaintiff worked approximately 640 hours of overtime

work for which he was not paid overtime wages during each twelve (12) month calendar period.

        40.      From on or about October 15, 2017 through October 15, 2018, Plaintiff worked

approximately 640 hours of overtime work for which he was not properly compensated at the

overtime rate.

                                           Page 5 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 6 of 12 PageID #: 6




         41.      October 16, 2018 through October 15, 2019, Plaintiff worked approximately 640

hours of overtime work for which he was not properly compensated at the overtime rate.

         42.      October 16, 2019 through May 8, 2020, Plaintiff worked approximately 374 hours

of overtime work for which he was not properly compensated at the overtime rate.

         43.      Despite the fact that Plaintiff was a non-exempt employee, Defendants failed or

refused to pay Plaintiff for overtime pay on numerous workweeks as required by the FLSA and

RIPWA and alleged herein.

                                  Defendant Lynch’s Individual Liability

         44.      At all relevant times, Defendant Lynch, in his capacity as owner and operator,

retained and executed total operational and financial control over Defendant Lynch’s Cleaning’s

business and financial affairs.1

         45.      Defendant Lynch was responsible for hiring employees to work at Defendant

Lynch’s Cleaning Service.

         46.      Defendant Lynch established, permitted, condoned, and enforced a policy refusing

to pay Plaintiff overtime for hours worked in a given work week in excess of forty (40) hours

and for work performed on Sundays and holidays.

         47.      Defendant Lynch had the ability to, and did, exert full authority over the policy

refusing to pay Plaintiff overtime for hours worked in a given work week in excess of forty (40)

hours and for work performed on Sundays and holidays.

         48.      Defendant Lynch had the ability to change and rectify the policy refusing to pay

Plaintiff overtime for hours worked in a given work week in excess of forty (40) hours and for

work performed on Sundays and holidays.


         1
            See Chao v. Hotel Oasis, Inc., 493 F.3d 26, 34 (1st Cir. 2007)(corporate officer personally liable because
he was instrumental in causing corporation to violate FLSA); Baystate Alternative Staffing, Inc. v. Herman, 163 F.3d
668, 675 (1st Cir. 1998); see also Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991), and cases
cited therein.
                                                   Page 6 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 7 of 12 PageID #: 7




        49.      Defendant Lynch had operational control over all aspects of Defendant Lynch’s

Cleaning Service’s day-to-day business-related functions.

        50.      Defendant Lynch directed all of Defendant Lynch’s Cleaning Service’s

employment practices, including setting Plaintiff’s wages and his work schedule.

        51.      At all relevant times, Defendant Lynch had active control and management over

Defendant Lynch’s Cleaning Service in relation to the employees working there, including

Plaintiff.

        52.      Throughout Plaintiff’s employment from on or about 2012 through May 8, 2020,

Defendant Lynch personally acted as the sole decision-maker regarding the hiring,

compensation, utilization, supervision, workers compensation coverage and workplace safety

and health of Plaintiff with Defendant Lynch personally determining and proactively controlling

all terms, conditions and emoluments of Plaintiff’s employment, including as delineated herein.

        53.      Accordingly, Defendant Lynch controlled Defendant Lynch’s Cleaning Service’s

financial affairs and was responsible for above described unlawful payment scheme and the

failure to compensate Plaintiff for overtime work as prescribed by the FLSA and RIPWA.

                                        Work Suffered or Permitted

        54.      Defendants are liable for the payment of wages or overtime wages for all hours

Plaintiff was “suffered or permitted to work,” regardless of whether the work was requested,

authorized, or needed, whenever the Defendants knew or had constructive knowledge that the

work was being performed.2

        55.      Defendants knew or had reason to believe that Plaintiff was working in excess of

forty (40) hours weekly on a regular basis.



        2
          As long as the employer knows or has reason to believe that and employee is continuing to work and the
time is working time, the employee is entitled to the payment of wages from the employer. See 29 C.F.R. § 785.11.

                                                 Page 7 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 8 of 12 PageID #: 8




        56.      Nevertheless, Defendants failed or refused to pay Plaintiffs the compensation to

which they were legally entitled for all overtime hours worked.3

        57.      Even where an employer claims lack of any direct knowledge of unclaimed

overtime hours worked, knowledge by supervisors of an employee’s overtime is imputed to the

employer for purposes of determining an employer’s liability under the FLSA.4

                           Defendants’ Failure to Keep Employment Records

        58.       Defendants willfully and repeatedly violated 29 U.S.C. §§ 211(c) and 215(a)(5) of

the FLSA by failing to make, keep and/or preserve adequate and accurate records of Plaintiff’s

wages, hours, and other conditions and practices of employment as prescribed by regulations duly

issued pursuant to authority granted under the FLSA and found in 29 C.F.R. §516.2.

        59.      At all relevant times, Defendants failed and/or refused to make and/or keep in or

about Defendant Lynch’s Cleaning’s various records that the RIPWA mandates employers to

make and keep, including, but not limited to, the name, address, and occupation of each of its

employees, their rate of pay, the amount paid each pay period to each employee, and the hours

worked each day and each work week by each employee. See R.I. Gen. Laws §§ 28-12-12 and

28-14-12.

        60.      Defendants failed to establish a regular pay period or provide Plaintiff with a

statement of the hours worked during each applicable pay period or a record of all deductions


        3
           Once an employer knows or has reason to know that an employee is working overtime, it cannot deny
compensation even where the employee fails to claim overtime hours or the work was not requested. Holzapfel v.
Town of Newburgh, N. Y., 145 F.3d 516 (2d Cir. 1998); Johnson v. RGIS Inventory Specialists, 554 F. Supp. 2d 693
(E.D. Tex. 2007).
          4
            See 29 U.S.C.A. §§ 203(g), 207(a)(l); Cunningham v. Gibson Elec. Co., Inc., 43 F. Supp. 2d 965, 975
(N.D. Ill. 1999). Moreover, where an employer claims a lack of knowledge of employee’s overtime, but the evidence
strongly supports an inference of deliberate ignorance, the proper conclusion, for purposes of the FLSA is that the
employer knew about the overtime hours. Id. at 976. Simply put, it is the duty of the management to exercise its
control and see that work is not performed if it does not want it to be performed. 29 C.F.R. § 785.13; Prise v.
Alderwoods Grp., Inc., 817 F. Supp. 2d 651 (W.D. Pa. 2011). The mere promulgation of a rule against such work is
not enough. Id. Employers cannot sit back and accept the benefits without compensating for them. Id.

                                                 Page 8 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 9 of 12 PageID #: 9




made from gross earnings during each pay period together with an explanation of the basis or

reason for the deductions. See R.I. Gen. Laws §§ 28-14-2 and 2.1.

        61.    Indeed, throughout Defendants’ employment of Plaintiff, all recompense that

Defendants did pay Plaintiff was always paid to Plaintiff only in the form of undocumented

weekly cash payments.

        62.    Defendants never caused a payroll direct deposit to be made to or on behalf of

Plaintiff.

                                            Damages

        63.    Both the FLSA and the RIPWA require employers to pay their non-exempt

 employees at a rate not less than one and one-half (1 ½) times their regular rate of pay for all

 hours worked in excess of forty (40) in any one (1) workweek. 29 U.S.C. § 207(a)(l); R.I. Gen.

 Laws § 28-12-4.1.

        64.    Defendants willfully and repeatedly violated the above provisions of the FLSA

 and/or the RIPWA by failing to compensate them at a rate not less than one and one-half times

 their regular rate of pay for all hours worked in excess of forty (40) in any one (1) workweek as

 alleged herein.

        65.    Defendants willfully and repeatedly violated 29 U.S.C. §§ 211(c) and 215(a)(5) of

 the FLSA by failing to make, keep, and/or preserve adequate and accurate records of Plaintiffs’

 wages, hours, and other conditions and practices of employment as prescribed by regulations

 duly issued pursuant to authority granted under the FLSA and found in 29 C.F.R. § 516.2.

        66.    At all relevant times, Defendants failed and/or refused to make and/or keep in or

 about their premises various records of Plaintiffs’ employment that the RIPWA mandates

 employers make and keep, including, but not limited to, the hours worked each day and each

 work week by each employee. See R.I.G.L. § 28-12-12 and §§ 28-14-2.1 and 12.

                                          Page 9 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 10 of 12 PageID #: 10




        67.      As a result of the Defendants’ concerted acts and/or omissions, including, but not

  limited to, those described herein, Plaintiffs have sustained loss of wages and overtime pay, and

  other compensation and/or benefits of employment and has suffered emotional distress and

  other great damage as alleged herein.

                                      VI.     Claims for Relief

        68.      Plaintiff incorporates in the counts below the allegations contained in ¶¶1 through

 67 above.

                                            Count One
                             Violation of FLSA, 29 U.S.C. § 201, et seq.

        69.      Defendants, by their individual and/or concerted acts and/or omissions, including,

  but not limited to, those described herein, violated the FLSA, thereby causing Plaintiffs to suffer

  damages as aforesaid, for which they are entitled to relief pursuant to 29 U.S.C. § 216(b).

                                            Count Two
             Violation of RIPWA, R.I. Gen. Laws § 28-12-1, et seq. and § 28-14-1, et. seq.

        70.      Defendants, by their individual and/or concerted acts and/or omissions, including,

  but not limited to, those described herein, violated the RIPWA, thereby causing Plaintiffs to

  suffer damages as aforesaid, for which they are entitled to relief pursuant to R.I. Gen. Laws §

  28-14-19.2 and § 28-14-20.

                                            Count Three
                    Misclassification in Violation of R.I. Gen. Laws § 28-14-19.1

        71.      Defendants, by their individual and/or concerted acts and/or omissions, including,

  but not limited to, those described herein, misclassified Plaintiffs in violation of R.I. Gen. Laws

  § 28-14-19.1, thereby causing Plaintiffs to suffer damages as aforesaid, for which they are

  entitled to relief pursuant to R.I. Gen. Laws § 28-14-19.2.

                                      VII.    Prayers for Relief

        WHEREFORE, Plaintiff prays that this Court grant the following relief:
                                             Page 10 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 11 of 12 PageID #: 11




           1.     A declaratory judgment declaring that the acts and/or omissions of Defendants,

 including, but not limited to those complained of herein, are in violation of the FLSA and the

 RIPWA.

           2.     An injunction directing Defendants to take such affirmative action as is necessary

 to refrain from such conduct as is necessary to ensure that the effects of these unlawful

 employment practices are eliminated and not repeated.

           3.     An award of all unpaid wages and benefits.

           4.     An award of compensatory damages.

           5.     An award of liquidated damages pursuant to 29 U.S.C. § 216(b).

           6.     An award of liquidated damages in an amount two times the amount of wages and

 and/or benefits owed pursuant to R.I. Gen. Laws § 28-14-19.2 and § 28-14-20.

           7.     An award of reasonable attorney’s fees and costs of litigation pursuant to 29

 U.S.C. § 216(b).

           8.     An award of reasonable attorney’s fees and costs pursuant to R.I. Gen. Laws § 28-

 14-19.2.

           9.     Imposition of a civil penalty against Defendants pursuant to R.I. Gen. Laws § 28-

 14-19.1.

           10.    An award of other appropriate equitable relief pursuant to 29 U.S.C. § 216(b).

           11.    An award of other appropriate equitable relief or penalties pursuant to R.I. Gen.

 Laws § 28-14-19.2.

           12.    An award of such other and further relief as this Honorable Court deems just and

 proper.

                                     VIII. Demand for Jury Trial

           Plaintiff hereby demands a trial by jury on all counts so triable.

                                              Page 11 of 12
Case 1:20-cv-00441-WES-PAS Document 1 Filed 10/15/20 Page 12 of 12 PageID #: 12




                             IX.     Designation of Trial Counsel

       Plaintiff hereby designates Richard A. Sinapi, Esquire, as trial counsel.



                                             Plaintiff,
                                             By his attorneys,
                                             SINAPI LAW ASSOCIATES, LTD.

 Date: October 15, 2020                      /s/ Richard A. Sinapi
                                             Richard A. Sinapi, Esq. (#2977)
                                             2374 Post Road, Suite 201
                                             Warwick, RI 02886
                                             Phone: (401) 739-9690; FAX: (401) 739-9040
                                             ras@sinapilaw.com




                                          Page 12 of 12
